Filed 3/29/19

                          CERTIFIED FOR PUBLICATION



          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FOURTH APPELLATE DISTRICT

                                    DIVISION TWO



Estate of LIESELOTTE A. HERZOG,
Deceased.

KEMP & ASSOCIATES,
                                                   E068698
        Petitioner and Appellant,
                                                   (Super.Ct.No. PROPS1400020)
v.
                                                   OPINION
WINNFRED HERZOG,

        Objector and Respondent.



        APPEAL from the Superior Court of San Bernardino County. Stanford E.

Reichert, Judge. Affirmed.

        Seiler Epstein Ziegler & Applegate and Douglas A. Applegate for Petitioner and

Appellant.

        Diana J. Carloni for Objector and Respondent.

        Lieselotte Herzog (the Decedent) died intestate on October 17, 2013. In April

2014, the probate court issued letters of administration appointing Winnfred Herzog



                                            1
(Nephew) as the administrator of the Decedent’s estate. Kemp & Associates, Inc.

(Kemp), a firm specializing in locating heirs, held a power of attorney for Maurene

Schraff Nadj (Half Sister). In July 2016, Kemp petitioned the probate court for a

determination that Half Sister was the Decedent’s sole heir. (Prob. Code, § 11700.)

The probate court denied Kemp’s petition with prejudice due to Kemp presenting

insufficient evidence.

       Kemp raises four issues on appeal. First, Kemp asserts the probate court erred by

bifurcating the issue of whether Half Sister is the Decedent’s heir. Second, Kemp

contends the probate court erred by concluding Kemp did not meet its burden of proof.

Third, Kemp contends the probate court erred by ruling Kemp’s evidence was

inadmissible. Fourth, Kemp contends Nephew lacked standing to oppose Kemp’s

petition. We affirm the order.

                    FACTUAL AND PROCEDURAL HISTORY

       A.     FINAL ACCOUNTING

       Nephew was the Decedent’s late husband’s nephew. In May 2016, Nephew filed

an amended first and final accounting for settlement of the account and distribution of

the Decedent’s estate (Amended Accounting). In the Amended accounting, Nephew

wrote, “Decedent is not survived by a spouse, never had children and is believed to be

an only child. Her only heirs appear to be nieces and nephews by law, of her late

husband.”

       Nephew calculated the balance of the estate, after payment of expenses and fees,

as amounting to $205,219.89 in cash. Nephew identified the heirs as (1) Nephew, who


                                            2
resided in New York; (2) Ruth Anni Sigel, who resided in Germany; (3) Gisele Gubele,

who resided in Germany; and (4) Elise Owczarek, who resided in Germany. Nephew

contended that each heir should receive 25 percent of the estate, which would amount to

each heir receiving a payment of $51,304.97.

       Nephew wrote, “[A]n heir finding service . . . has alleged a ‘half-sister’ of the

decedent [exists], which if proven, would constitute an heir at law entitled to some or all

of the estate. This individual has monitored the proceedings and requested and received

special notice, including a copy of this petition. The estate has requested a birth

certificate from the alleged heir, but none has been received to date. [¶] As such,

[Nephew] currently requests distribution to the nieces and nephews of the decedent in

equal shares . . . . [¶] . . . [¶] [Nephew] expects objections to the distribution proposed

in herein [sic], and invites the alleged heir to dialogue immediately, such that at the time

of the supplement, and prior to the date set, this issue might be addressed. [Nephew]

has been authorized to offer the alleged and challenged heir at law a 20% interest in the

estate, such that all five individuals would be receiving one-fifth equal share in the

estate.”

       B.     PETITION

       In July 2016, Kemp filed a petition requesting that Half Sister be found to be the

sole heir of the Decedent’s estate. Kemp asserted that because the Decedent’s husband

(Spouse) died in 1995, which was more than 15 years prior to the Decedent’s death,

Spouse’s family had no claim to the Decedent’s estate. Kemp argued that Half Sister

was the Decedent’s sole heir, in that the Decedent and Half Sister shared a father.


                                             3
         In support of Kemp’s petition, it provided the declaration of Kemp’s attorney,

Laura Woodward. The declaration provided, in part, “The documents, including

English translations, demonstrating [Half Sister’s] entitlement to this Estate and

attached hereto as Exhibit 1 were provided to [Nephew’s attorney] on September 16,

2014.”

         Exhibit 1 to the declaration includes a “Translation of a German Document,”

translated from German to English by Hoerner Bank. The document reflects Franz

Schraff (Father) married Wilhelmina Keβler in February 1928, and they divorced in

June 1937. They shared one child, the Decedent, who was born in September 1928.

The document further reflected that Father married Lina Beck in December 1944. A

document handwritten in German follows the translated document. The handwritten

document bears a stamp from the Creglingen City Archive, reflecting it is a “Family

register held by [the] registry office.”

         Exhibit 1 includes a second “Translation of a German Document” (second

translation), translated from German to English by Hoerner Bank. The second

translation reflects Father married Lina Beck in 1944, and they had one child, Half

Sister, in May 1950. The bottom of the second translation reads, “The certified copy

reflects in the entries under Nos. 4, 5, 7, and 9 the status of December 31, 2008. This

official certificate is not a vital statistics certificate as provided for the in the German

Civil Status Act [PStG]. [¶] 97993 Creglingen, dated: January 24, 2014 [¶]

Registrar’s seal and signature by proxy [s] Naser.” A document in German follows the

second translation. There is a signature and a stamp on the German document.


                                               4
       There are more forms included in Exhibit 1, and each form bears three

languages: German, French, and English. The first form appears to be a death

certificate for the Decedent’s mother. The second form appears to be the Decedent’s

marriage certificate.

       Exhibit 2 also includes forms in three languages: (A) a birth certificate for Half

Sister, signed by “Pisch,” and bearing a stamp from Stadt Bad Mergentheim; and (B) a

birth certificate for the Decedent, signed by “Beer,” and bearing a stamp from Bad

Friedrichshall.

       On February 24, 2017, Woodward filed a verification for Kemp’s July 2016

petition. Woodward wrote, “I have read the petition . . . , and know the contents

thereof. The same is true of my own knowledge, except as to those matters which are

therein alleged on information and belief, and as to those matters, I believe them to be

true.” Woodward explained that Kemp was not in San Bernardino County, which is

why Woodward verified the petition.

       C.     NEPHEW’S TRIAL BRIEF

       Nephew filed a trial brief. Nephew wrote, “[Half Sister] is a resident of

Germany. Unverified and uncertified documents have been submitted suggesting that

she is a one-half sister of the decedent. However the documents are not official records

of the Republic of Germany and carry no consular authentication or certification nor

official translation. The estate cannot recognize her documents absent compliance with

the law.” Nephew argued that Kemp had to comply with Evidence Code section 1400,

concerning the authentication of written documents.


                                            5
       D.     KEMP’S TRIAL BRIEF

       Kemp also filed a trial brief. Kemp asserted, “Administrator [Nephew] is not

impartial and may not, as Administrator, object to the Petition of [Kemp] to determine

that [Half Sister] is Decedent’s sole heir.” Kemp asserted Nephew “violate[d] the

requirement of impartiality . . . by filing objections [and] he also failed to obtain the

mandatory court permission prior to filing his papers.” Kemp also faulted Nephew for

failing to provide evidence of the four heirs’ status as the Decedent’s heirs. Kemp

argued that the four heirs are not the Decedent’s heirs because they are related to

Spouse, who predeceased the Decedent by more than 15 years. Further, Kemp argued,

“The birth certificates of [Half Sister] and [the Decedent] are German documents which

bear the appropriate German governmental seal. As such, the documents are self-

authenticating.”

       E.     HEARING

       The probate court held a hearing in the case. At the beginning of the hearing, the

court said, “Well, it looks to me like the first question the Court needs to resolve is

having to do with, really, the submission of documents and whether the Court will

accept them as authentic or not.”

       The probate court described Kemp’s hearing exhibits: “Marked as Exhibit 1 is a

document, single page, Bundesrepublik Deutschland. It’s all in German. And at the

very top right had corner it says, I believe, Formule . . . A. . . . [¶] Exhibit 2 is a three-

page document Hoerner . . . Bank. Translation of a German Document. It says Family

Book on it. [¶] Exhibit 3 is another document, single page, all in German. This also


                                              6
has at the upper right hand corner Formule A. The difference between this one—the

difference between Exhibit 1 and Exhibit 3 is that Exhibit 1 in the upper right it has the

words Bad Mergentheim . . . . And on Exhibit 3 it says Bad Friedrichshall . . . . As I

mentioned, it’s all in German.

       “And then Exhibit 4 is another document. This document is four pages. Hoerner

Bank again. Implicated Translation of a German Document. Attached to it are some

pages in German script. Some of which is printed and some of which is handwritten.

And on the translation document it says—it’s a chart. On the top of one side of the

chart says Father of the Family, and on the other side of the chart it says Mother of the

Family.”

       Kemp argued that Exhibit 1 is a birth certificate for Half Sister. Kemp

contended, “The third page of the document has the official stamp on the back of that

page.” Kemp asserted that Exhibit 3 is a birth certificate for the Decedent, and Exhibit

4 is a translation of Exhibit 3. Kemp contended that Exhibit 3 “has the German seal on

it on the back.” The probate court responded, “It has a stamp.” Kemp said, “And so the

authenticating of that document under Evidence Code section 1452 is sealed, presumed

to be genuine, and used to authorize and purports to be the seal of a nation recognized

by the executive power of the United States. Which Germany certainly would be.”

       The following exchange occurred:

       The Court: “[T]his is an attested copy?

       “[Kemp’s attorney]: Well, the attested copy I think is the stamp.

       “The Court: I disagree with you. All I see is a government stamp.


                                             7
       “[Kemp’s attorney]: Well, the government stamp I ask it be authenticated under

[Evidence Code section] 1452 because it clearly has a government seal recognized by

the United States as a birth certificate.

       “The Court: Anybody can get a government stamp or seal. It can be a clerk in

an office. In my view, you have a problem, counsel, because it’s just a government

stamp. It is no more meaningful to me that a conformed copy issued by a clerk. It is

just a stamp, a rubber stamp.

       “[Kemp’s attorney]: But a certificate of birth, certificate issued in California or

under certified copy is the same.

       “The Court: That is apples and oranges. . . . That is completely different. Here

we have German documents stamped by a German rubber stamper in Germany. As far

as I can tell, all the rubber stamp on Exhibits 1 and 3 attest is that the document was

signed on Exhibit 1, July the 10th, 2015, by someone named Pisch . . . . And on Exhibit

2, the document was stamped by someone named Beer, . . . on June 10, 2015.

       “[Kemp’s attorney]: The 1 and 3 are the certified stamps of—

       “The Court: No. You have no evidence of that. What is your evidence of that,

counsel?

       “[Kemp’s attorney]: The evidence is under the authentication is a stamped seal.

It is an original seal.

       “The Court: No, it’s not. And it doesn’t meet the other requirements required by

the code.”




                                             8
        As the dialogue continued, Kemp’s attorney said, “There is no certification by

the consul.” The probate court replied, “Right. That is a huge problem for you.

Because the rest of this is—first, I don’t think the section that you cited, 1530, applies

because it’s not an attested copy. It is just a signature with a government stamp. And it

isn’t evidenced by an attested summary. And it’s discretionary. [¶] So even if it

qualified, I’m not inclined to include these documents, which simply are signed by

some government person, I guess, who had access to a rubber stamp, and that it was

signed on June 10, 2015, by someone named Beer in Bad Friedrichshall or stamped by

someone named Pisch on July 10, 2015, in Bad Mergentheim. [¶] You’ve got a

problem.” The probate court concluded the exhibits “failed to comply with the evidence

code . . . .”

        The following exchange occurred:

        “[Kemp’s attorney]: Well, I think I’d like to proceed just on the petition itself.

        “The Court: Why do you have standing?

        “[Kemp’s attorney]: We have standing, for one, your Honor, the petition has not

been—the petition for entitlement or heirship has not been objected to.

        “The Court: How do you have standing to do anything now? You are not an

heir. If I made this ruling, you are not an heir.”

        Kemp argued that Half Sister is an heir because she is the “half sister of the

decedent.” The probate court replied, “You have to prove that. And you haven’t given

me any proof.” Kemp said, “I’ve given a petition for entitlement.” The probate court

responded, I found there is no basis for the petition.” Kemp replied, “The petition for


                                              9
entitlement has not been contested.” Kemp argued that no one filed a statement of

interest after Kemp filed its petition, and that Nephew failed to obtain the court’s

permission before objecting to Kemp’s petition and thus Nephew could not properly

object. Kemp then argued that no one in the case had proved they are the Decedent’s

heir. The probate court said it was not ruling on the credibility of Nephew’s claim that

he was the Decedent’s heir.

       Nephew argued that he properly objected to Kemp’s evidence because Kemp’s

evidence concerned the Amended Accounting filed by Nephew, in that Kemp was

objecting to whom the estate would be distributed, and Nephew argued that Kemp failed

to provide evidence that the estate would be improperly distributed. Kemp asserted that

Nephew’s explanation did not alter the fact that Nephew could not properly object to

Kemp’s petition for Half Sister to be declared the sole heir.

       The probate court explained that a problem for Kemp was that only the personal

representative of the estate or an alleged beneficiary of the estate could participate in the

probate proceedings. The probate court said, “The Court has concluded that [Half

Sister] is not a beneficiary. . . . I have ruled on the fact that that claim does not have

merit. So in my view, there is no basis to proceed.” The probate court concluded,

“And, in my view, I’m sorry, [Kemp’s attorney], you did not present a sufficient

foundation under the evidence code for the presentation of your documents to

substantiate and validate [Half Sister’s] claim to be a beneficiary. Therefore, she has no

standing.”




                                              10
       The probate court issued a written order reading, “[T]he court Denies the Petition

to Determine Heirship of [Half Sister], with Prejudice, citing insufficient Evidence

presented by her counsel.”

                                        DISCUSSION

       A.     BIFURCATION

       Kemp asserts the probate court erred by bifurcating the issue of whether Half

Sister is the Decedent’s heir. Kemp contends the probate court needed to determine the

status of all the heirs in the same proceeding; the court cannot determine the status of

different alleged heirs in separate proceedings.

       We apply the de novo standard of review to this question of law.

(Conservatorship of John L. (2010) 48 Cal.4th 131, 142.) Probate Code section 11700

provides, “At any time after letters are first issued to a general personal representative

and before an order for final distribution is made, the personal representative, or any

person claiming to be a beneficiary or otherwise entitled to distribution of a share of the

estate, may file a petition for a court determination of the persons entitled to distribution

of the decedent’s estate.”

       Probate Code section 11705 provides: “(a) The court shall make an order that

determines the persons entitled to distribution of the decedent’s estate and specifies their

shares. [¶] (b) When the court order becomes final it binds and is conclusive as to the

rights of all interested persons.” In other words, “A final order of distribution operates

in rem to settle the testate and intestate rights to distribution of all those who either did




                                              11
or could have participated as claimants.” (Estate of Kampen (2011) 201 Cal.App.4th

971, 987.)

       We will assume, for the sake of judicial efficiency, that Kemp is correct—that

the status of all alleged heirs must be determined simultaneously at a single hearing,

rather than at successive hearings because the proceeding is in rem. (See e.g, In re

Estate of Hoffman (1968) 265 Cal.App.2d 135, 141 [“an interlocutory determination of

the issues relating to heirship and rights of distribution is improper”]; see also Bales v.

Superior Court of Los Angeles County (1942) 21 Cal.2d 17, 22-23 [probate erred by

making a preliminary determination in an heirship proceeding]; see also In re Wise’s

Estate (1949) 34 Cal.2d 376, 384-386, [“the right of heirship and distribution . . . is

binding on the whole world,” and the Probate Code “was designed to obviate useless

and unnecessary repetitive hearings”].)

       We now examine whether Kemp was prejudiced by the assumed error. (See F.P.

v. Monier (2017) 3 Cal.5th 1099, 1107-1109 [a judgment may not be reversed unless the

error resulted in a miscarriage of justice].) “To establish prejudice, a party must show

‘a reasonable probability that in the absence of the error, a result more favorable to [it]

would have been reached.’ ” (Diaz v. Carcamo (2011) 51 Cal.4th 1148, 1161.)

       Kemp failed to provide evidence reflecting that Half Sister is the Decedent’s

heir. If the probate court determined Kemp’s evidence was insufficient at a single in

rem hearing for all the alleged heirs, rather than at a bifurcated hearing focusing upon

Kemp, the result would be the same—the probate court found Kemp’s evidence was

lacking and failed to establish Half Sister’s status as the Decedent’s heir. In other


                                             12
words, if the probate court decided Nephew’s status as an heir at the same proceeding,

there is nothing indicating the probate court would have found Kemp presented

sufficient evidence. In sum, assuming the probate court erred, Kemp has failed to show

it was prejudiced by the error.

       Kemp contends the bifurcation was prejudicial because it permitted Nephew “to

game the system and secure an inheritance for himself and the other three claimed

nieces of [the Decedent] without providing any proof himself and without enduring the

rigors of an adversarial proceeding.” At oral argument in this court, Kemp explained

that if all the alleged heirs were required to provide evidence of heirship at a single

hearing, then the probate court would have seen that Kemp’s evidence was as good or

better than the evidence of the other alleged heirs. Kemp forgets its burden of proof.

The burden of proof requires that Kemp demonstrate, by clear and convincing evidence

that Half Sister and Decedent share a parent. (Estate of Carter (2003) 111 Cal.App.4th

1139, 1142.) Kemp’s burden is not merely to provide the same or better evidence than

another alleged heir. Thus, Kemp’s assertion that the probate court would have been

able to see that Kemp’s evidence was equal to or better than the evidence of the other

alleged heirs does not explain why Kemp would have met its burden of proof if there

had been a single hearing rather than a bifurcated hearing. Because Kemp fails to

explain how the result may have changed for Kemp absent the error, we will not reverse

the probate court’s order.




                                             13
         B.    SUFFICIENCY OF THE EVIDENCE

         Kemp contends the probate court erred by concluding Kemp did not meet its

burden of proof.

         We generally apply the substantial evidence standard when the sufficiency of the

evidence is at issue on appeal. However, where the party who had the burden of proof

in the probate court contends the court erred in making findings against it, “the question

for a reviewing court becomes whether the evidence compels a finding in favor of the

appellant as a matter of law. [Citations.] Specifically, the question becomes whether

the appellant’s evidence was (1) ‘uncontradicted and unimpeached’ and (2) ‘of such a

character and weight as to leave no room for a judicial determination that it was

insufficient to support a finding.’ ” (In re I.W. (2009) 180 Cal.App.4th 1517, 1527-

1528.)

         Probate Code section 11704, subdivision (a), provides, “The court shall consider

as evidence in the proceeding any statement made in a petition filed under Section

11700.” Kemp’s petition reflects, “[Half Sister] is the surviving half-sister of Decedent,

as shown in the chart attached hereto as Exhibit B.” There is nothing on Exhibit B

indicating who created the chart. Woodward’s declaration reads, “The family Chart

attached to the [Kemp] Petition as Exhibit B is the true updated copy of the Chart I

provided to [Nephew’s] attorney for [Nephew], on September 16, 2014.”

         Kemp’s evidence fails to reflect how Kemp has personal knowledge that Half

Sister and Decedent share a parent. An inference could be made that Kemp’s

knowledge is based upon the inadmissible birth certificates and translations. Given the


                                            14
lack of evidence concerning Kemp’s personal knowledge and the possibility that Kemp

relied upon problematic sources when reaching its conclusion, the probate court could

reasonably conclude there was a lack of evidentiary value to Kemp’s statement that Half

Sister and Decedent share a parent. (See City of Santa Cruz v. Municipal Court (1989)

49 Cal.3d 74, 87 [“an affidavit is normally presumed to state matters personally known

to the affiant and lacks evidentiary value, in a variety of civil contexts, when based on

information and belief, or hearsay”].)

       Kemp’s petition also reflects, “[Kemp] has established that [Half Sister] is the

half-sister of Decedent. Decedent had no surviving issue and no surviving parent and

only one issue of a parent; [Half Sister], daughter of Decedent’s father.” Kemp does not

explain in this portion of the petition how it has personal knowledge that Half Sister and

the Decedent share a parent. Due to the lack of information concerning Kemp’s

personal knowledge, the probate court could reasonably conclude that Kemp’s

statement lacked evidentiary value. (See City of Santa Cruz v. Municipal Court, supra,

49 Cal.3d at p. 87 [“an affidavit is normally presumed to state matters personally known

to the affiant and lacks evidentiary value, in a variety of civil contexts, when based on

information and belief, or hearsay”].)

       Kemp provided the declaration of Woodward, its attorney. Woodward declared

that, “The original, certified copies are in my possession,” seemingly referring to the

birth certificates. Woodward failed to set forth the facts demonstrating that the birth

certificates were certified foreign copies, e.g., that they included an attestation (Evid.

Code, § 1530, subd. (a)(3)). Due to the lack of factual information in Woodward’s


                                             15
declaration, and the declaration’s focus on legal conclusions, the probate court could

reasonably conclude the declaration lacked evidentiary value.

       In sum, Kemp has not demonstrated that its evidence was of such character and

weight as to leave no room for a judicial determination that it was insufficient.

Accordingly, we conclude the probate court did not err.

       Kemp contends the probate court erred because “[t]here was no opposition” and

Kemp “offer[ed] some evidence.” Kemp argues, “[A]ny evidence, however slight,

prevails over no evidence.” Contrary to Kemp’s position, the burden of proof is not a

contest as to who produces the most evidence. Rather, Kemp was required to meet a

burden of proof as the petitioning party. (In re Estate of Horman (1968) 265

Cal.App.2d 796, 799 [“burden rested with the purported heirs to establish their

relationship to the decedent”].) The fact that Kemp may have produced more evidence

than Nephew did not require a finding that Kemp prevailed.

       C.       ADMISSIBILITY OF THE FOREIGN DOCUMENTS

                1.   CONTENTION

       Kemp contends the probate court erred by excluding the German birth

certificates.

                2.   STANDARD OF REVIEW

       We apply the abuse of discretion standard when reviewing a ruling excluding

evidence. (In re Marriage of Dupre (2005) 127 Cal.App.4th 1517, 1525.) We apply the

de novo standard when interpreting a statute. (Ponce v. Wells Fargo Bank (2018) 21

Cal.App.5th 253, 261.)


                                            16
              3.     EVIDENCE CODE SECTION 1452

       Kemp asserts a document bearing a seal is “self-authenticating,” and therefore

the birth certificates were admissible. Kemp cites Evidence Code section 1452,

subdivision (c), as support for its theory that a seal causes a foreign document to be self-

authenticating. Evidence Code section 1452, subdivision (c), provides, “A seal is

presumed to be genuine and its use authorized if it purports to be the seal of: A nation

recognized by the executive power of the United States or a department, agency, or

officer of such nation.”

       “The Evidence Code does not define ‘seal’ but the Code of Civil Procedure does:

‘A seal is a particular sign, made to attest, in the most formal manner, the execution of

an instrument.’ (Code Civ. Proc., § 1930.) In particular, ‘[a] public seal in this State is

a stamp or impression made by a public officer with an instrument provided by law, to

attest the execution of an official or public document, upon the paper, or upon any

substance attached to the paper, which is capable of receiving a visible impression.’

(Id., § 1931.) The execution of an instrument is its subscription and delivery. (Id.,

§ 1933.)” (Jacobson v. Gourley (2000) 83 Cal.App.4th 1331, 1334-1335, fn. omitted,

italics added.)

       This court has held that a mark does not meet the definition of a seal unless it is

also signed as part of its execution (Code Civ. Proc., §§ 1931, 1933). (Jacobson v.

Gourley, supra, 83 Cal.App.4th at p. 1335.) The signature must be that of the public

officer who executed the document. (Code Civ. Proc., § 1931 [“by a public officer”].)




                                            17
Thus, in order for the mark on a document to be an official seal, it must include a

signature by a public official.

       The birth certificates provided by Kemp reflect one was signed by Pisch and the

other was signed by Beer. Kemp does not direct this court to where, in the record, there

is evidence that Pisch and Beer hold official governmental positions. Accordingly,

because it has not been demonstrated that the birth certificates were signed by a public

official, we are not persuaded by Kemp’s reliance on Evidence Code section 1452.

              4.     TREATY

                     a.      Contention

       Kemp contends the authentication requirements of the Evidence Code have been

superseded by the Hague Public Documents Convention.

                     b.      Forfeiture

       Nephew notes that the relevant articles of the Hague Public Documents

Convention were not presented in the probate court, but Nephew does not specifically

contend that Kemp has forfeited this argument. Our review of the record reflects that

Kemp did not raise this legal theory in the probate court. In Kemp’s trial brief, it argued

its evidence should be admitted pursuant to Evidence Code sections 1452 and 1530.

During the hearing, Kemp again asserted its evidence was admissible pursuant to

Evidence Code sections 1452 and 1530. Because Kemp did not discuss the Hague

Convention theory of admissibility in the probate court, we conclude the issue has been

forfeited. (See A.G. v. C.S. (2016) 246 Cal.App.4th 1269, 1289 [“Mother, however, did

not raise at trial the arguments against the court’s evidentiary rulings that she raises


                                             18
here. Because Mother did not raise those arguments at trial, she has forfeited the right

to raise them on appeal”].)

       Typically, an appellate court is barred from discussing an issue pertaining to the

admissibility of evidence if the issue was not raised in the lower court. (People v.

Williams (1998) 17 Cal.4th 148, 161, fn. 6.) However, because Nephew did not

explicitly argue forfeiture in his respondent’s brief, we will address the merits of the

issue. (Gov. Code, § 68081 [court cannot decide an appeal on an unbriefed issue].)

                     c.       Self-Execution

       “[O]ur federal Constitution provides that treaties made under the authority of the

United States are part of the supreme law of the land and that the judges in every state

are bound thereby. [Citation.] A treaty, however, does not automatically supersede

local laws which are inconsistent with it unless the treaty provisions are self-executing.”

(Sei Fujii v. State (1952) 38 Cal.2d 718, 721.) Kemp fails to address the issue of

whether the Hague Public Documents Convention is self-executing. For the sake of

addressing Kemp’s contention, we will assume the Hague Public Documents

Convention is self-executing.

                     d.       The Hague Public Documents Convention

       Article 2 of the Hague Public Documents Convention provides, “Each

contracting State shall exempt from legalisation documents to which the present

Convention applies and which have to be produced in its territory. For the purposes of

the present Convention, legalisation means only the formality by which the diplomatic

or consular agents of the country in which the document has to be produced certify the


                                               19
authenticity of the signature, the capacity in which the person signing the document has

acted and, where appropriate, the identity of the seal or stamp which it bears.” Germany

and the United States signed the Convention. (33 U.S.T. 883, T.I.A.S. No. 10072.)

       Article 3 of the Hague Public Documents Convention provides, in relevant part,

“The only formality that may be required in order to certify the authenticity of the

signature, the capacity in which the person signing the document has acted and, where

appropriate, the identity of the seal or stamp which it bears, is the addition of the

certificate described in Article 4, issued by the competent authority of the State from

which the document emanates.” (33 U.S.T. 883, T.I.A.S. No. 10072.)

       Article 4 of the Hague Public Documents Convention provides, “The certificate

referred to in the first paragraph of Article 3 shall be placed on the document itself or on

an ‘allonge’; it shall be in the form of the model annexed to the present Convention.”

The annex includes a model certificate that reads:

       “1. Country:

       “This public document

       “2. has been signed by

       “3. acting in the capacity of

       “4. bears the seal/stamp of

       “Certified

       “5. at

       “6. the

       “7. by


                                             20
       “8. Number

       “9. Seal/Stamp:

       “10. Signature:

       “(Signature)” (33 U.S.T. 883, T.I.A.S. No. 10072.)

                       e.      Evidence Code section 1530

       Evidence Code section 1530, subdivision (a)(3), provides, in relevant part, “A

purported copy of a writing in the custody of a public entity . . . is prima facie evidence

of the existence and content of such writing . . . if: [¶] The office in which the writing

is kept is not within the United States . . . and the copy is attested as a correct copy of

the writing or entry by a person having authority to make attestation. The attestation

must be accompanied by a final statement certifying the genuineness of the signature

and the official position of (i) the person who attested the copy as a correct copy

or . . . .” (Italics added.)

                       f.      Analysis

       The Hague Public Documents Convention permits a contracting country to

require a single certificate concerning the genuineness of the foreign document. (33

U.S.T. 883, T.I.A.S. No. 10072.) The certificate should include lines for “has been

signed by” and “acting in the capacity of.” Evidence Code section 1530, subdivision

(a)(3), requires “a final statement certifying the genuineness of the signature and the

official position of (i) the person who attested the copy as a correct copy.” The

requirements of the Hague Convention certificate appear to be consistent with the final

statement requirements of Evidence Code section 1530, subdivision (a)(3)—an attached


                                             21
certificate/statement identifying who signed and sealed/stamped the foreign document

and that person’s official position.

       Kemp does not direct this court to the location, in the record, of the

certificates/final statements for the two birth certificates, e.g., statements/certificates

reflecting the capacities/official positions of Pisch and Beer. As a result, Kemp’s

reliance on the Hague Public Documents Contention is unpersuasive.1

                5.    EVIDENCE CODE SECTION 1530

       Kemp contends the birth certificates were admissible pursuant to Evidence Code

section 1530.

       Evidence Code section 1530 provides for when “[a] purported copy of a writing

in the custody of a public entity . . . is prima facie evidence of the existence and content

of such writing . . . .” After setting forth various requirements, the statute provides, “If

reasonable opportunity has been given to all parties to investigate the authenticity and

accuracy of the documents, the court may, for good cause shown, (i) admit an attested

copy without the final statement or (ii) permit the writing or entry in foreign custody to

be evidenced by an attested summary with or without a final statement.” (Evid. Code,

§ 1530, subd. (a)(3) [italics added].)


       1  Kemp requests this court take judicial notice of (1) the Hague Public
Documents Convention, and (2) “Treaties in Force,” a document that Kemp asserts
reflects the United States’ active treaties. We deny the request as to both documents
because the Hague Public Documents Convention and list of signatories is published
through common legal resources. (Quelimane Co v. Stewart Title Guaranty Co. (1998)
19 Cal.4th 26, 45, fn. 9 [“A request for judicial notice of published material is
unnecessary. Citation to the material is sufficient”].)


                                              22
       Kemp asserts that it gave copies of the birth certificates to Nephew in 2014,

which gave Nephew a reasonable opportunity to investigate the birth certificates, and,

therefore, the documents were admissible under Evidence Code section 1530,

subdivision (a)(3). Kemp’s reliance on Evidence Code section 1530, subdivision (a)(3),

is not persuasive because Kemp fails to address the issue of good cause.

               6.     CONCLUSION

       In sum, the probate court did not err by excluding the birth certificates.

       D.      NEPHEW’S STANDING

       Kemp contends Nephew lacked standing to oppose Kemp’s petition because

Nephew did not petition the probate court to participate in the proceeding. For the sake

of judicial efficiency, we will assume Kemp is correct. (See Probate Code, § 11704,

(b)(1) [“[t]he personal representative may petition the court for authorization to

participate . . . in the proceeding”].)

       We examine whether Kemp was prejudiced by the error. (See F.P. v. Monier,

supra, 3 Cal.5th at pp. 1107-1109 [a judgment may not be reversed unless the error

resulted in a miscarriage of justice].) Kemp asserts that if Nephew had been excluded

from the proceeding then no one would have objected to Kemp’s evidence, and Kemp’s

evidence would have been admitted, even if the birth certificates “were insufficiently

authenticated,” because a court may only exclude evidence if a party raises an objection.




                                            23
       Contrary to Kemp’s position, a court may find evidence to be inadmissible

without an objection having been raised by a party. (Gonzalez v. Santa Clara County

Dept. of Social Services (2017) 9 Cal.App.5th 162, 173; O’Kelley-Eccles Co. v. State

(1958) 160 Cal.App.2d 60, 65.) In the instant case, the probate court repeatedly

expressed its own concerns regarding Kemp’s evidence. During the hearing, the

probate court took a recess to retrieve a copy of the Evidence Code. The court then

proceeded to question Kemp regarding the admissibility of Kemp’s evidence. The court

asked, “[T]his is an attested copy?” Kemp responded, “Well, the attested copy I think is

the stamp.” The court replied, “I disagree with you. All I see is a government stamp.”

The conversation continued with the probate court listening to Kemp’s arguments and

explaining why the arguments failed.

       Because (1) a court may exclude inadmissible evidence on its own motion;

(2) during the hearing, the probate court engaged in a detailed discussion concerning the

admissibility of Kemp’s evidence; and (3) the probate court repeatedly expressed doubts

as to how Kemp’s evidence could be admissible, we are not persuaded there is a

reasonable probability that Kemp would have prevailed absent the assumed error. In

other words, it appears that if Nephew had not objected, then the probate court would

have excluded Kemp’s documents on its own motion. (Diaz v. Carcamo, supra, 51

Cal.4th at p. 1161 [“To establish prejudice, a party must show ‘a reasonable probability

that in the absence of the error, a result more favorable to [it] would have been

reached.’ ”].)




                                            24
                                     DISPOSITION

       The order is affirmed. Respondent is awarded his costs on appeal. (Cal. Rules of

Court, rule 8.278(a)(1).)

       CERTIFIED FOR PUBLICATION.


                                                     MILLER
                                                                           Acting P. J.


We concur:


SLOUGH
                                J.


RAPHAEL
                                J.




                                          25